Citation Nr: 0011976	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-27 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister-in-law


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1997 and October 1998 the case was 
remanded for further evidentiary development.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's claimed stressors during his period of 
service in Vietnam were mortar, rocket and small arms attacks 
on his base.

3.  The veteran has a current diagnosis of PTSD that is 
linked to his Vietnam service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a), 3.304(f) (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from September 1970 to July 
1971.  While in Vietnam, his military occupational specialty 
(MOS) was field radio repairman.  Records do not reflect the 
award of any medals indicating exposure to combat.  

The veteran's service medical records, including the July 
1971 separation physical examination are silent for findings 
or diagnoses of a psychiatric condition.  

A January 1976 VA hospital record reported an overnight 
hospitalization for schizophrenia, with recent 
manifestations.

The veteran was treated by several physicians between May 
1977 and March 1993.  None of the treatment notes or 
examination reports contain complaints of PTSD-specific 
symptoms.  The resulting diagnoses were chronic 
undifferentiated schizophrenia, paranoid schizophrenia, 
schizoaffective disorder and chronic thought disorder.  A 
September 1977 VA neuropsychiatric examination report notes a 
vague complaint of not being able to disengage from his war 
experiences.  The veteran related at that time that while in 
Vietnam, he had combat-like experiences when his outfit was 
bombarded and mortared for several months.  The diagnosis was 
chronic undifferentiated schizophrenia.

A March 1993 letter from Neal Adams, M.D., Director of 
Clinical Services of Taos/Colfax Community Services, Inc., 
(Taos) reported that the veteran presented in November 1992 
with a diagnosis of a psychotic or schizophrenic disorder.  
He complained of depression and interrupted sleep with 
nightmares of his Vietnam experience.  Noting the veteran's 
observable affect and vegetative symptoms of depression, Dr. 
Adams changed his medications from antipsychotic to 
antidepressants.  There was substantial improvement after the 
change.  Dr. Adams opined that the proper diagnoses were PTSD 
related to military service and a major depressive disorder.  
He listed regular rocket and mortar attacks as stressors.  

During a September 1993 VA PTSD examination the veteran 
stated that his camp was under nearly continuous mortar fire 
and perimeter crossfire.  He saw buildings damaged from 
mortar fire.  He complained of nightmares about Vietnam once 
every three months and would think about Vietnamese people 
about once a month.  He would sometimes awaken at night after 
a nightmare of Vietnam and be unable to sleep for an hour or 
two.  The examiner stated that the claims file had been 
reviewed.  He opined that the veteran was psychologically 
traumatized by his Vietnam experience and that his symptoms 
had persisted to the present even though he did not become 
overtly ill or impaired until an initial psychotic 
disorganization about four years after separation.  He felt 
that wartime trauma might have played some role in the 
eventual precipitation of the psychotic illness and that it 
was certainly an ongoing part of the symptomatology.  The 
examiner disagreed with Dr. Adam's opinion that PTSD was the 
major problem; feeling instead that the veteran's 
schizophrenia was the major problem and that the PTSD was of 
minor importance.  The diagnoses were schizophrenia and PTSD.  
The schizophrenia was described as severe and the PTSD as 
mild.  Substance abuse in apparent remission was also 
diagnosed.  

The report of a November 1993 VA psychiatric examination by a 
board of two psychiatrists indicates that they reviewed the 
September 1993 PTSD examination report and that after 
interviewing the veteran they concurred with the September 
1993 diagnoses of schizophrenia, PTSD and substance abuse in 
apparent remission.  They agreed with the prior VA 
examination to the extent that the veteran's PTSD was minor 
compared to his schizophrenia.

During the veteran's personal hearing in July 1995 he 
testified that while in Vietnam, his camp got hit at night a 
lot of times and they had to stay alert to see if the enemy 
came through the perimeter.  Sometimes they were hit with 
mortar fire three times a day.  A rocket landed in a JP4 fuel 
tank but did not explode, if it had gone off it would have 
harmed all of the soldiers.  The veteran stated that he would 
wake up in cold sweats a lot from dreaming about Vietnamese 
trying to kill him.  Once he refused to meet with a counselor 
because he thought she was Vietnamese.  He had the nightmares 
about once every two or three months.  He sought treatment at 
the Albuquerque VA hospital in 1975.  He was treated at Taos 
between 1975 and 1993.  His current treatment consisted of 
Prolixin shots.  He could not function without Prolixin.  He 
was not able to work, if anything unusual would happen on the 
job he would just leave.  

The veteran's brother testified that the veteran would not 
talk much about Vietnam that he was really leery about 
talking about it.  Sometimes the veteran would call family 
members "gooks" and he had gotten violent a couple of 
times.  He had had to stop hiring the veteran because he 
would get uptight and take off if someone new came to the 
work site.  The veteran's sister-in-law testified that when 
the veteran went off his medication he deteriorated rapidly; 
getting paranoid.  When he decompensated he would make 
references to Vietnamese.  Once he went after his sister 
thinking that she was Vietnamese.  He deteriorated after Dr. 
Adams took him off Prolixin.  He got better after getting 
Prolixin again.  

During his hearing before a member of the Board in August 
1996 the veteran testified that he pulled guard duty in 
Vietnam and that his camp was hit with rockets and mortars.  
He repeated the account of a rocket hitting a fuel tank.  He 
stated that he came back to the camp once to find that a 
bullet had ricocheted off of his locker and the place where 
he slept.  The veteran's sister-in-law testified that she was 
a clinical social worker and that the veteran was changed 
when he returned from Vietnam.  When the veteran was taken 
off Prolixin he deteriorated rapidly.  She got a psychiatrist 
friend to administer it again and the veteran stabilized.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) furnished several documents regarding the 
veteran's stressors.  A daily staff journal from the 
veteran's unit contains an entry indicating that a red alert 
was called on October 28, 1970 because of small arms fire.  A 
November 1970 operational report from the 21st Signal Group 
notes that its units took rocket and mortar fire from August 
through October.  An Air Force chronology of Viet Cong/North 
Vietnamese Army attacks states that Nha Trang was attacked 
four times in February 1971.

During an October 1997 VA PTSD examination the veteran 
complained of occasional auditory hallucinations, crying and 
depression.  On examination his memory was intact.  The 
diagnoses were schizoaffective disorder with episodes of 
depressive psychosis and minimal PTSD.  The examiner noted 
that the veteran did exhibit some minimal signs of PTSD, 
manifested by combat Vietnam content manifesting itself 
during his psychotic episodes.  

Analysis

The veteran's service connection claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is 
plausible.  The facts have been properly developed and no 
further assistance is necessary to comply with the duty to 
assist required by law.  Id.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that evidence pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (1999).

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a "clear" diagnosis of PTSD is, at minimum, "an 
unequivocal one." Cohen v. Brown, 10 Vet App 128 at 139 
(1997).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was to be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(f) (effective prior to March 7, 1997).

On June 18, 1999, the above-cited regulation was amended, 
retroactive to March 7, 1997, to read as follows: service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) 
(effective on and after March 7, 1997).

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, at 153 

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it is 
presumed that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)."  Id.  If 
there is a question as to whether the report or examination 
is in accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed.  Id.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. at 
359.  In Gaines, the Court stated that section 1154(b) 
"'does not require the acceptance of a veteran's assertion 
that he was engaged in combat.'"  Gaines, 11 Vet. App. at 
359 (emphasis in original) (quoting Cohen, 10 Vet. App. at 
146).  Viewed in the broader context of the Court's opinion, 
however, it is clear that this statement was intended to 
explain only that VA is not required to conclude that the 
veteran's own assertions are sufficient in themselves to 
establish that the veteran engaged in combat.  The Court made 
clear that VA cannot ignore a veteran's own assertions, but 
must evaluate them along with all other relevant evidence of 
record.  See Gaines, 11 Vet. App. at 359, VAOGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet App 296 (1999); Cohen, 10 Vet. App. 
at 138.

The veteran has received a diagnosis of PTSD from Dr. Adams 
and a total of three VA physicians over a four-year period.  
Dr. Adams specifically linked the veteran's symptoms to his 
wartime experiences.  The September 1993 VA examiner stated 
that the veteran was traumatized in Vietnam and had symptoms 
that had persisted to the present and the November 1993 board 
of two psychiatrists did not dispute either finding.  The 
only area of disagreement between Dr. Adams and the VA 
physicians was that he felt that PTSD was the primary 
diagnosis and they felt that schizophrenia was the major 
problem and that the PTSD was a minor one.  In any event, all 
four physicians agreed that the veteran had PTSD.  Therefore, 
the diagnosis of PTSD is an unequivocal one, only its 
severity remains in question.  Applying Cohen, it is presumed 
that the diagnoses were in accordance with DSM-IV.  Under 
Cohen the sufficiency of the stressors must be decided by the 
physicians.  Dr. Adams and the VA physicians related the 
veteran's current symptoms to his in-service stressors 
thereby finding them sufficient to support their diagnosis.  

Assuming that the veteran's stressors were non-combat, they 
must be verified.  USASCRUR furnished Army and Air Force 
documents that confirm that the bases where the veteran was 
stationed did indeed come under rocket, mortar or small arms 
attacks.  The undersigned finds these documents sufficient to 
verify the occurrence of the veteran's claimed stressors. 

The record includes a current unequivocal diagnosis of PTSD, 
verified stressors and medical opinions that the current 
symptoms are linked to the veteran's stressors.  Resolving 
all doubt in favor of the appellant, service connection is 
warranted for PTSD.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for PTSD is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

